ORDERS ON CAUSES
Agreed Motion to set aside judgments below and remand to effect settlement agreement filed herein on February 22, 1994, is *183granted; applications for writ of error on behalf of Grace Neuhaus Richards and on behalf of Robert L. Schwarz, Atlas & Hall and Morris Atlas were granted by this court on June 3,1993; the judgments of the courts below are set aside without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.
(Justice GONZALEZ not sitting)